752 N.W.2d 464 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Eugene KNIGHT, Defendant-Appellant.
Docket No. 131180. COA No. 269209.
Supreme Court of Michigan.
July 23, 2008.
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the March 31, 2006 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The denial is without prejudice to the defendant's right to file a motion for relief from judgment pursuant to MCR 6.500 et seq. that may include the issues whether the 15-year maximum sentence represents a violation of the plea agreement, which the circuit court in part characterized as the defendant agreeing to plead guilty to "the charge of perjury with the understanding that the initial sentence would be limited to a maximum of five years in prison", and whether counsel was ineffective for failing to object on this ground. See Plea Transcript (April 30, 1997), at pp. 2-4, 8-9.